Citation Nr: 1441789	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  14-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for left knee degenerative joint disease status post left total knee arthroplasty [hereinafter left knee disability].

2.  Entitlement to an extraschedular rating for left knee degenerative joint disease status post left total knee arthroplasty [hereinafter left knee disability].

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

4.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Fennie Fiddler, Attorney



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1945 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)), which granted service connection for a left knee disability and assigned a 100 percent evaluation from February 7, 2012, and a 30 percent evaluation from December 1, 2012.  The Veteran filed a notice of disagreement with respect to the 30 percent evaluation from December 1, 2012.  During the course of the appeal, in a December 2013 statement of the case, the AOJ granted a 60 percent evaluation, effective December 1, 2012.  The Veteran was notified of the RO's action but he did not withdraw his appeal.  As such, the issue remains in appellate status and has been characterized as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board notes that the issue of entitlement to a rating in excess of 30 percent for a right knee disability has been raised by the record, but has not been adjudicated by the AOJ.  In this regard, the report of a February 2012 VA examination shows that the Veteran's right knee disability was manifested by chronic residuals consisting of severe painful motion or weakness, and the Veteran appears to report being wheelchair bound and requiring the need and attendance of another due to his bilateral knee disability.  This may reflect a worsening of the Veteran's right knee disability.  As the Board does not have jurisdiction over this claim, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an extraschedular rating for left knee disability, entitlement to TDIU and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected left knee disorder, status post total knee replacement, has been assigned the maximum 60 percent schedular rating and the amputation rule prevents a higher schedular rating.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 60 percent for a service-connected left knee disorder are not met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in February 2012, sent prior to the April 2012 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for a left knee disability as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the April 2012 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his left knee disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left knee disability was granted by the RO in April 2012 and a 30 percent disability rating was assigned effective December 1, 2012.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in February 2012 in conjunction with the claim decided herein.  The Board finds that the examination is adequate in order to evaluate the current severity of the Veteran's left knee disability as it includes a review of the record, an interview with the Veteran, and a complete physical examination, to include range of motion testing and a discussion of functional loss.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

The Veteran is seeking a disability rating higher than 60 percent for his service-connected left knee disability, for the period after December 1, 2012.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5055 for knee replacement (prosthesis). 

Under DC 5055, for one year following the implantation of knee prosthesis, a service-connected knee disability is rated as 100 percent disabling.  Thereafter, a maximum 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, the intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, DC 5055.

The Veteran was afforded a VA examination in February 2012.  The examiner noted that the Veteran had a diagnosis of left knee degenerative joint disease status post left total knee arthroplasty with residual left knee pain and stiffness.  The Veteran did not report that flare-ups impact the function of the knee and/or lower leg.  Left knee flexion ended at 100 degrees and there was objective of painful motion beginning at 20 degrees.  Extension ended at 20 degrees.  After repetitive use testing, the Veteran's left knee flexion ended at 100 degrees and extension ended at 20 degrees.  As for functional loss, the examiner noted that the Veteran did not have additional limitation of motion of the knee following repetitive use.  However, he did have less movement than normal, pain on movement, and disturbance of locomotion.  He had tenderness or pain to palpation for joint line or soft tissue of the left knee.  Strength and stability tests were normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran's residuals of his left knee replacement were "chronic residuals consisting of severe painful motion or weakness."  He also indicated that the Veteran did not have any residual signs and/or symptoms due to arthroscopic or other knee surgery not previously described.  The Veteran had a scar related to his left knee replacement, but it was not painful and/or unstable, and the total area of all related scars was not greater than 39 square cm.  The Veteran reported that he uses a cane as a normal mode of locomotion.  The examiner stated that the functional impairment was not so severe that no effective function remains other than that which would be equally well served by amputation with prosthesis.  As for the impact on employment, the Veteran reported that he worked as a railroad engineer and claimed that he could not work due to his bilateral knee pain.  The examiner stated that the Veteran was required to climb onto trains and walk for prolonged distances, neither of which he could do as a result of his bilateral knee pain.

The Board notes the Veteran has been assigned a 60 percent rating for the period after December 1, 2012, based upon the findings of the February 2012 VA examination showing the Veteran experiences chronic residuals of severe, painful motion and weakness in his left knee. 

As the Veteran is in receipt of a 60 disability rating after the one-year period subsequent to the replacement, the Veteran is currently evaluated with the highest rating possible under DC 5055 following the one year period after surgery for total left knee  replacement.  The Board observes that no other diagnostic code that evaluates impairment of the knee provides for a disability rating in excess of 60 percent.  

Furthermore, the Board notes that a schedular evaluation greater than 60 percent is prohibited by the amputation rule.  The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  As the disability of the left knee rated in this appeal involves the lower third of the Veteran's thigh, the rating may not exceed 60 percent for each knee.  See 38 C.F.R. § 4.71a, DC 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  Thus, pursuant the amputation rule, a 60 percent rating for the total knee arthroplasty is the maximum schedular rating available and other DCs for the knee (DCs 5256 through 5263) are not applicable.

In determining that a rating greater than 60 percent is not warranted, the Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board notes, however, that where a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97.

Although the Veteran is in receipt of the maximum schedular rating for his service-connected disability, the Board must still consider whether the matter should be referred to the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) (requiring the Board to consider whether referral for an extra-schedular rating was warranted when Veteran was in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule of 38 C.F.R. § 4.68).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As addressed in the REMAND below, the Board defers consideration of an extraschedular rating pending further development of the claims on appeal.


ORDER

An initial schedular rating greater than 60 percent for left knee degenerative joint disease status post left total knee arthroplasty is denied.


REMAND

In the substantive appeal received in January 2014, the Veteran's attorney argued for the Veteran's entitlement to TDIU as well as SMC benefits.  The claim of SMC benefits was presumably based on the time period the Veteran held a 100% rating.  However, the Veteran also reports being confined to a wheelchair and being unable to use a walker for more than several minutes.

As a result of the allegations by the Veteran and his attorney, the Board will assume jurisdiction over a claim of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for TDIU is not a separate "claim" for benefits, but rather part and parcel of the determination of the initial rating for a disability).  The Board finds that medical examination is necessary to decide this aspect of the claim.

"SMC is available when, 'as the result of service-connected disability,' a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities."  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011) (citing 38 U.S.C. § 1114(k)-(s)).  

Section 1114(s) provides that SMC is warranted if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  See 38 C.F.R. § 3.350(i) (2013).

VA has a duty to maximize benefits, to include raising the issue of entitlement to SMC benefits when reasonably raised in the context of an increased rating claim.  Buie v. Shinseki, 24 Vet. App. 242 (2011).

For the time period from February 7, 2012 to November 30, 2012, the Veteran has been assigned a 100 percent schedular rating for left knee degenerative joint disease status post left total knee arthroplasty.  The Veteran, however, did not have additional disability independently ratable at 60 percent or more.  Thus, the record does not reasonably raise the issue of entitlement to SMC benefits based upon one service-connected disability rated as total with additional service-connected disability independently ratable at 60 percent or more.

However, the Veteran appears to allege that he was permanently housebound during the time of his convalescence period.  Thus, his allegations raise a claim of entitlement to SMC benefits based upon having one service-connected disability rated as 100 percent and being permanently housebound.  This issue, therefore, requires further development as a continuation of the initial rating claim.  See generally Rice, 22 Vet. App. 447 (2009); Buie, 24 Vet. App. 242 (2011).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to an extraschedular rating, TDIU and SMC benefits.

2.  Associate with the claims folder all relevant private and VA treatment records, if any, since February 2012.

3.  Upon completion of the above, schedule the Veteran for appropriate examination(s).  The claims folder contents must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should report that this has been accomplished.  All necessary studies and tests should be conducted.

TDIU

The examiner is requested to identify all functional impairment and symptoms attributable to service-connected left and right knee disabilities.  This should be discussed in terms of both sedentary and manual types of employment, including any job duties that the Veteran would not be capable of performing due to service-connected disability.  Additionally, the examiner should discuss the medications used to treat service-connected disability and the effects such medication would be expected to have in terms of performing the job duties of sedentary and manual types of employment.

SMC

Whether, at any time since February 7, 2012, the Veteran has had a permanent need for regular aid and attendance due to his service-connected disabilities. 

   (a) The examiner should opine whether, as a result of service connected disabilities, it is at least as likely as not that at any time since February 7, 2012 the Veteran has required assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment; and

   (b) The opinion-provider is also asked to comment as to whether at any time since February 7, 2012 it is at least as likely as not (50 percent or greater probability) that the Veteran has been housebound.  Specifically, determine whether the Veteran has been substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities.

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


